DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 10/09/2020. Claims 1, 7, and 16-17 have been amended. Claims 8-9 have been cancelled. No new claims have been added. Accordingly, claims 1, 3, 5-7, 10, 12, and 14-17 are now pending.

Information Disclosure Statement
All references listed on the Information Disclosure Statement filed on 01/18/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichel et al (US 2017/0102707 A1).
Regarding Claim 1, Reichel teaches an information processing device comprising: one or more processors configured to (Fig.4 and Paragraph 0048) 
	obtain detection information from a sensor configured to detect information of a moving object and calculate moving object information related to the moving object using the detection information (Paragraphs 0015-0016 and 0029);
obtain map data from an external device via a communicating unit and obtain road information based on the map data (Paragraphs 0015-0016 and 0047);
calculate a predicted movement range based on the moving object information and the road information (Paragraphs 0017 and 0030); and 
output the predicted movement range of the moving object to a driving control unit, the driving control unit being configured to control movement of the moving object based on the predicted movement range of the moving object (Paragraphs 0046-0048),
wherein the predicted movement range is calculated according to a calculation result obtained from the moving object information and the road information by calculating at least one of curvature of a reference path, a drivable range (Fig.2, Paragraph 30, “determined trajectories”) and an angular velocity corresponding to the curvature of the reference path, and in such a way that greater the curvature of the reference path or greater the angular velocity while running through an area having the curvature, a range in a width direction that is orthogonal to a direction of travel of the moving object becomes greater, and smaller the curvature of the reference path or 
Regarding Claim 3, Reichel teaches the one or more processors are configured to calculate the predicted movement range further based on obstacle information indicating an obstacle (Paragraph 0031)
Regarding Claim 12, Reichel teaches the moving object information indicates at least one of position, angle, velocity, acceleration, angular velocity, and angular acceleration of the moving object. (Paragraphs 0016 and 0036) 
Regarding claim 14, Reichel teaches the road information indicates at least one of the reference path, traffic lane width, the curvature of the reference path, a position of an obstacle, and a size of an obstacle. (Paragraphs 0030-0031)
Regarding Claim 15, Reichel teaches the one or more processors are further configured to control a driving unit of the moving object in which the information processing device is installed, based on the predicted movement range (Paragraph 46)
Regarding Claim 16, Claim 16 is the method that is used by the device in Claim 1, and is similar in scope.  Thus, the rejection argument for Claim 1 applies to Claim 16.
	Regarding Claim 17, Claim 17 is a computer program product that executes instructions that are similar to the device as described in Claim 1, and are similar in scope.  Thus, the rejection argument for Claim 1 applies to Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reichel et al (US 2017/0102707 A1) in view of Sakai et al (US 2011/0313664 A1).
Regarding Claim 5, Reichel teaches the one or more processors are configured to calculate the predicted movement range as recited above but doesn’t explicitly teach the following: 
greater the drivable range, greater becomes a range in a width direction that is orthogonal to a direction of travel of the moving object, and smaller the drivable range, smaller becomes the range in the width
Nevertheless, Sakai discloses a movement region prediction apparatus that predicts the movement region of a mobile body (Abstract) and teaches the following:
greater the drivable range, greater becomes a range in a width direction that is orthogonal to a direction of travel of the moving object, (Sakai Paragraph 59 “the lower the degree of normality in the left-right direction is, the broader in the left-right direction the range of existence becomes, and the lower the probability of existence thereof in the range becomes.” Where degree of normality indicates how normal the movement of an object is [Paragraph 58], which low degree of normality corresponds to a greater drivable range and increases the range in the left-right direction where it can move towards.  See Fig. 3 #PV2 and #A2 for an example.) and
smaller the drivable range, smaller becomes the range in the width direction (Sakai paragraph 64 “the other vehicle PV1 that is traveling in a normal manner, a motion prediction model with high degree of normality is selected…a small range of existence A1…is predicted” where high degree of normality corresponds to a smaller drivable range and a small range of existence is a smaller range of positions that the vehicle can move to in the left-right direction See Fig. 3 #PV1 and #A1)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Reichel reference to include movement region prediction apparatus that predicts the movement region of a mobile body, as taught by Sakai, in order to provide an optimum motion prediction model (Sakai, Paragraph 0058).

Regarding Claim 10, Reichel teaches the one or more processors are configured to calculate the predicted movement range as recited above but doesn’t explicitly teach the following: 
with respect to a curve area having curvature equal to or greater than a threshold value in the reference path, the one or more processors are configured to calculate the 
Nevertheless, Sakai discloses a movement region prediction apparatus that predicts the movement region of a mobile body (Abstract) and teaches the following:
with respect to a curve area having curvature equal to or greater than a threshold value in the reference path, the one or more processors are configured to calculate the drivable range according to a traffic lane of a road along the reference path and according to a boundary between the curve area and area other than the curve area.  (Fig.5-Fig.6 and Paragraph 0070)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Reichel reference to include movement region prediction apparatus that predicts the movement region of a mobile body, as taught by Sakai, in order to provide an optimum motion prediction model (Sakai, Paragraph 0058).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reichel et al (US 2017/0102707 A1) in view of Sakai et al (US 2011/0313664 A1) and in further view of Chen et al (US 2014/0142780 A1).
Regarding Claim 6, the combination of Reichel and Sakai discloses the structural elements of the claimed invention but doesn’t explicitly teach the one or more processors are configured to calculate the predicted movement range using a prediction value that is calculated using an extended Kalman filter (EKF)
(Fig.2, S14 and Paragraphs 0019 and 0021)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Reichel reference to include an extended Kalman filter, as taught by Chen, in order to achieve curvature estimation and vehicle turning trajectory prediction (Chen Paragraph 0019)
Regarding Claim 7, Chen teaches the prediction value and the variance value indicate at least one of position, angle, velocity, acceleration, angular velocity, and angular acceleration of the moving object. (Fig.2, S12 and Paragraphs 0020-0021)

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. With respect to applicant’s arguments/remarks that neither Sakai nor Reichel teaches or suggests in such a way that greater the curvature of the reference path or greater the angular velocity while running through an area having the curvature, a range in a width direction that is orthogonal to a direction of travel of the moving object becomes greater, and smaller the curvature of the reference path or smaller the angular velocity while running through an area having the curvature, the range in the width direction becomes smaller, it is noted that as drafted claim 1 recites calculating at least one of curvature of a reference path, a drivable range and an angular velocity . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAMI KHATIB/Primary Examiner, Art Unit 3669